Perkins, J.
On the 30th day of September, 1848, William H. Leet filed, as a cause of action, with a justice of the peace of Tippecanoe county, an account for 23 dollars and 43 cents, verified by oath, against the canal-boat, Trenton. Thereupon, an attachment issued against said boat, and Michael Lane, her master, was summoned to appear and defend. On the second day of October said Lane appeared before the justice and filed his bond for the release of the boat, which had been attached, and an order was thereupon entered by the justice for her discharge. Afterwards, on the same day, the plaintiff appeared by his attorney, and said Lane, in proper person, a trial was had, and the plaintiff recovered judgment. The judgment was, however, erroneously rendered by the *536justice against the boat, Trenton, instead of against Lane. Jones v. Gresham, 6 Blackf. 291. Lane appealed to the Circuit Court. In that Court, Mr. Mace, as attorney for the boat, Trenton, appeared and moved to dismiss , , . . . T _ . the cause, but the motion was overruled, lie then oifered to go to trial on behalf of the boat, but the Court tried the cause as between the plaintiff, Leet, and Lane, the master of the boat, as defendant, and gave judgment against said Lane; Mr. Mace, as amicus curies excepting thereto, on Lane's behalf. Appeal by Lane to this Court.
D. Mace, for the plaintiff.
R. C. Gregory, for the defendant.
The appeal, by Lane, from the judgment of the justice, vacated that judgment, and the cause stood, in the Circuit Court, on Lane's appearance thereto before the justice, as a cause between Leet, plaintiff, and Lane, defendant, for trial, de novo, in said Circuit Court. We discover no reason for which the Court should have dismissed the cause; we think Lane was the proper party against whom to render judgment; and, as no jury was ■ demanded, the Court could try the cause without one. Minton v. Moore, 4 Blackf. 315.

Per Curiam.

The judgment is affirmed with 5 per cent, damages and costs.